221 F.2d 831
Louis H. SAPER, As Trustee in Bankruptcy of the Westex Company, Inc., Appellant,v.UNITED TYPEWRITER COMPANY, Inc., Appellee.
No. 12186.
United States Court of Appeals, District of Columbia Circuit.
Argued December 7, 1954.
Decided December 23, 1954.

Mr. Philip W. Amram, Washington, D. C., for appellant. Mr. Bernard L. Goodman, Washington, D. C., also entered an appearance for appellant.
Mr. Mark P. Friedlander, Washington, D. C., with whom Messrs. Hyman Goldstein, New York City, and Norman Freedenberg, Washington, D. C., were on the brief, for appellee.
Before PRETTYMAN and BAZELON, Circuit Judges, and WALTER M. BASTIAN, District Judge, sitting by designation.
PER CURIAM.


1
This appeal is from an order of the District Court granting defendant-appellee's motion to dismiss this suit for exoneration at the conclusion of plaintiff-appellant's evidence. We agree with the District Court that such "evidence failed to establish [the necessary] relationship of principal and agent between the [parties]." The dismissal order is, therefore,


2
Affirmed.